Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. 	This action is in response to the filing with the office dated 04/06/2021.
Status of claims
3.	Claims 1-20 are cancelled. Currently claims 21-40 are pending in this office action. 
4.	This corrected Notice of Allowance is in response to the IDS filed on 06/03/2022.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 04/06/2021, 05/11/2021, 06/07/2021, 02/21/2022 and 06/03/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
6.	The terminal disclaimer filed on 03/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of (US 11003627 B2) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject matter
7.	Claims 21, 33 and 38 are allowed.
8.    	Claims 22-32 are allowed as being dependent on the independent claim 1, Claims 34-36 are allowed as being dependent on the independent claims 33, Claims 39-40 are allowed as being dependent on the independent claims 38.
Reasons for Allowance
9. 	The following is an examiner's statement of reasons for allowance: 
	The following is an examiner's statement of reasons for allowance: Regarding claims 21, 33 and 38 the closest prior art of record is Soni; Shahil (U.S. Patent Application Serial No. 15/134,819, currently US 11003627 B2). The instant application (172232240) is a continuation application and claims priority to U.S. Patent Application Serial No. 15/134,819, filed April 21, 2016. 
	The cited prior art Kursun; Eren (US 20150039704 A1) teaches, drafting, at a sending device, a message comprising one or more links to a first file and a second file; during drafting of the message, extracting information from one or more fields of the message; analyzing the extracted information to identify a first key message term and a second key message term; prioritizing the first key message term and the second key message term to identify a highest priority key message term, wherein the prioritizing is based on at least one of: a priority of the one or more fields of the message or a sequential ordering of the first key message term and the second key message term within the message, wherein the priority of the one or more fields is assigned such that a first field of the one or more fields is assigned a first priority and a second field of the one or more fields is assigned a second priority that is different from the first priority. 
	Yan; David (US 20150186381 A1) teaches, displaying of thumbnails based on the priority, there does not appear to be a specific teaching of “matching the first key message term to at least the first file; matching the second key message term to at least the second file; prioritizing the first file and the second file to identify a highest priority file based on the highest priority key message term; causing the sending device to display, in the message, a first thumbnail preview corresponding to the first file based on the highest priority file; and 2U.S. Patent Application Serial No. 17/223,240 Preliminary Amendment dated April 6, 2021 causing the sending device to not display a second thumbnail preview corresponding to the second file based on a priority of the second file” as claimed in view of the rest of the limitations of claim 1. Similarly for claims 33 and 38. While each element of the limitation may be known in some parts the combination as claimed would not be obvious absent impermissible hindsight. 
	The cited prior art does not teach or suggest, in combination with the rest of the limitations in the dependent claims, 
	Claim 21: A system comprising: a hardware processing unit; and memory storing computer executable instructions that, when executed by the hardware processing unit, cause the system to perform a method, the method comprising: drafting, at a sending device, a message comprising one or more links to a first file and a second file; during drafting of the message, extracting information from one or more fields of the message; analyzing the extracted information to identify a first key message term and a second key message term; prioritizing the first key message term and the second key message term to identify a highest priority key message term, wherein the prioritizing is based on at least one of: a priority of the one or more fields of the message or a sequential ordering of the first key message term and the second key message term within the message, wherein the priority of the one or more fields is assigned such that a first field of the one or more fields is assigned a first priority and a second field of the one or more fields is assigned a second priority that is different from the first priority; matching the first key message term to at least the first file; matching the second key message term to at least the second file; prioritizing the first file and the second file to identify a highest priority file based on the highest priority key message term; causing the sending device to display, in the message, a first thumbnail preview corresponding to the first file based on the highest priority file; and 2U.S. Patent Application Serial No. 17/223,240 Preliminary Amendment dated April 6, 2021 causing the sending device to not display a second thumbnail preview corresponding to the second file based on a priority of the second file.
	Claim 33: A system comprising: a hardware processing unit; and memory storing computer executable instructions that, when executed by the hardware processing unit, cause the system to perform a method, the method comprising: 4U.S. Patent Application Serial No. 17/223,240 Preliminary Amendment dated April 6, 2021 composing, at a recipient device, a reply message comprising one or more links to a first file and a second file; during composition of the reply message, extracting information from one or more fields of the reply message; analyzing the extracted information to identify a first key message term and a second key message term; prioritizing the first key message term over the second key message term based on at least one of: a priority of the one or more fields of the reply message or a sequential ordering of the first key message term and the second key message term within the reply message, wherein the priority of the one or more fields is assigned such that a first field of the one or more fields is assigned a first priority and a second field of the one or more fields is assigned a second priority that is different from the first priority; matching the first key message term to at least the first file; matching the second key message term to at least the second file; prioritizing the first file over the second file to identify a highest priority file based on the first key message term; and causing the recipient device to display, in the reply message, a first thumbnail preview corresponding to the first file and a second thumbnail preview corresponding to the second file, wherein a display order of the first thumbnail preview and the second thumbnail preview is based on the highest priority file.
	Claim 38: A method comprising: receiving, at a sending device, a message comprising a link to a first file and a second file; extracting information from one or more fields of the message; analyzing the extracted information to identify a first key message term and a second key message term; prioritizing the first key message term and the second key message term to identify a highest priority key message term, wherein the prioritizing is based on at least one of: a priority of the one or more fields of the message or a sequential ordering of the first key message term and the second key message term within the message, wherein the priority of the one or more fields is assigned such that a first field of the one or more fields is assigned a first priority and a second field of the one or more fields is assigned a second priority that is different from the first priority; 6U.S. Patent Application Serial No. 17/223,240 Preliminary Amendment dated April 6, 2021 matching the first key message term and the second key message term to the first file; matching the second key message term to the second file; prioritizing the first file over the second file based on the matching of the first key message term and the second key message term to the first file; causing the sending device to display, in the message, a first thumbnail preview corresponding to the first file; and causing the sending device to not display a second thumbnail preview corresponding to the second file based on a priority of the second file.
	The cited prior art on record Kursun; Eren (US 20150039704 A1) teaches, Systems and methods for graphically representing a plurality of electronic messages in an electronic message repository are disclosed. According to one embodiment, a method may include, for each of a plurality of electronic messages in an electronic message repository: (1) at least one computer processor determining a category for the electronic message; (2) the at least one computer processor determining a topic for the electronic message; and (3) the at least one computer processor identifying at least one related electronic message that is related to the electronic message. The at least one computer processor may graphically represent each of the plurality of electronic messages in relation to at least one of the topic, the category, and the related electronic message. The cited prior art on record Yan; David (US 20150186381 A1) teaches, An illustrative method according to a set of instructions stored on a memory of a computing device includes receiving, by a processor of the computing device, a search input. The method further includes identifying, by the processor, a plurality of electronic files related to the search input. The method further includes calculating, by the processor, a rank for each of the plurality of electronic files based on statistical data of the plurality of electronic files.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached on Monday-Friday, 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ASHISH THOMAS can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. R./ 
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164